I115th CONGRESS2d SessionH. R. 4801IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Gottheimer (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to appoint a representative from the Department of
			 Transportation to the board of trustees of the Gateway Program Development
			 Corporation.
	
		1.Short titleThis Act may be cited as the Get on Board to Fix the Tunnel Act.
		2.Appointment of representativeNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation
			 shall appoint a representative of the Department of Transportation to the
			 board of trustees of the Gateway Program Development Corporation.
		